Citation Nr: 0816488	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  05-28 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to May 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Regional Office (RO) that granted service connection for PTSD 
and assigned a 50 percent evaluation effective June 25, 2004.  
The veteran disagreed with this evaluation and filed a timely 
substantive appeal.


FINDINGS OF FACT

The veteran's service-connected PTSD is manifested by 
symptoms including depression, anxiety, social isolation, 
impaired abstract thinking, sleep disturbance, nightmares and 
intrusive thoughts.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a July 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the appellant 
regarding what information and evidence is needed to 
substantiate the claim for service connection, including the 
need to submit evidence showing current disability, as well 
as what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need to advise VA of or submit any additional 
evidence that pertains to the claim.  In June 2006, he was 
advised of the types of evidence needed to establish a 
disability rating, including the impact of his disability on 
employment, as well as an effective date.  The case was 
readjudicated in June 2007.  A January 2008 letter also 
provided notice regarding the types of evidence necessary to 
establish a disability rating and an effective date.  The 
veteran responded to the notice indicating he had additional 
evidence to submit, but none was forthcoming.  

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases in which service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. At 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  See generally Turk 
v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from 
an original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); Fenderson v. West, 12 Vet. App. 119 (1999) 
(establishing that initial appeals of a disability rating for 
a service-connected disability fall under the category of 
"original claims").

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
service treatment records, private medical records, VA 
outpatient treatment records, VA examination reports and a 
transcript from an October 2007 hearing before the RO.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process to include testifying at a 
personal hearing.  Moreover, he provided information 
concerning the severity of his disability and its impact on 
his employment and daily functioning during the hearing and 
in medical reports.  The veteran has been provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Sanders, supra.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, supra; Dingess, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); See Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran's PTSD is evaluated pursuant to the General 
Rating Formula for Psychoneurotic Disorders which provides 
for the following ratings:

A 100 percent rating is warranted when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of  minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).  GAF scores ranging from 51 to 
60 indicate moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  A GAF 
score of 41 to 50 indicates serious symptoms and serious 
impairment in social, occupational, or school functioning 
(e.g., no friends), while a GAF score of 31 to 40 indicates 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  A GAF score of 21 to 30 indicates that behavior is 
considerably influenced by delusions or hallucinations, or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acting grossly inappropriately, 
suicidal preoccupation), or an inability to function in 
almost all areas (e.g., stays in bed all day; no job, home, 
or friends).  A GAF score of 11 to 20 indicates that there is 
some danger of hurting oneself or others (e.g., suicide 
attempts without clear expectation of death; frequently 
violent; manic excitement), or an occasional failure to 
maintain minimal personal hygiene, or gross impairment in 
communication.  See Diagnostic and Statistical Manual of 
Mental Disorders, (4th ed. 1994) (DSM-IV).

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF scores.  See 38 
C.F.R. § 4.130 (2007).  Accordingly, GAF scores ranging from 
38 to 58 do not automatically equate to any particular 
percentage in the Rating Schedule.  Rather, they are but one 
factor to be considered in conjunction with all the other 
evidence of record.

The veteran contends, in essence, that his initial evaluation 
of 50 percent for PTSD should be increased to 70 percent, as 
his symptoms have increased in severity.

VA outpatient records from June 2004 through August 2006 
reflect that the veteran's PTSD was manifested by anxiety, 
depressed mood, sad and constricted affect, intrusive 
thoughts, sleep disturbance and social isolation with no 
thought disorders, auditory or visual hallucinations, 
suicidal or homicidal ideations, delusions.  In addition, the 
veteran was neat and clean.  He was cooperative, focused, and 
goal directed with no impaired judgment or insight.  He has a 
family history of suicide.  He reported difficulty with 
marriage and working with others.  He was unemployed for over 
a year prior to 2005 and was in therapy with a private 
psychologist.  VA outpatient treatment reports reflect the 
veteran's difficulty in marriage may be attributed in part to 
his wife's reported mood swings and rage.  In August 2004 he 
stated that he received support from church members.  The 
veteran reported beginning to use Zoloft around June 2005 and 
was on Sertraline in 2005 and 2006 and Mirtazapine in 2006.  
His GAF scores ranged from 45 to 60 throughout his VA 
outpatient treatment, with GAF scores specifically ranging 
from 45-50 from January 2006 to August 2006.

Private medical records from June 2004 to October 2007 
reflect the veteran was seen regularly by a private 
psychologist to address his PTSD symptoms with psychosocial 
and environmental problems including financial problems, 
employment problems, health problems, social isolation and 
family problems.  
In a June 2004 report the private psychologist noted the 
veteran was currently unemployed; however this was not 
attributed to his PTSD.  

The records also reflect that the psychologist reported the 
veteran was under tremendous pressure and needed attention 
with medication for depression, anxiety, anger and sleep 
disorder.  In addition, the veteran's marital difficulties 
were attributed to his wife's violent tirades and tantrums, 
although the veteran was dependant upon his wife for his 
emotional needs.  The psychologist also noted that the 
veteran's PTSD had gotten progressively worse due to his 
Tourette's syndrome and dysfunctional marriage, and he had 
difficulties establishing and maintaining work and social 
relationships.  In May 2006 and October 2007 the veteran was 
reported to have impaired abstract thinking, which his area 
of research was dependant upon, as well as trouble being 
decisive and maintaining worker relationships with others at 
his job.  His GAF scores ranged from 38 to 45, with 45 being 
assigned in June 2004 and the following reports from December 
2004, May 2006 and October 2007 assigning a GAF score of 38.

In September 2004 VA examination report, the veteran reported 
symptoms of increased arousal including chronic insomnia, 
nightmares and chronic irritability with occasional outbursts 
of anger.  He complained of a worsening of symptoms over the 
past 1.5 years with increasing thoughts of Vietnam and 
increased level of irritability and vigilance.  The veteran 
also reported difficulty concentrating.  A mental status 
evaluation revealed a low mood, anxious affect, chronic 
insomnia, nightmares, moderately low energy levels, excellent 
cognitive functions, normal speech, with no hallucinations, 
psychotic thinking, suicidal ideation, suicide attempts or 
homicidal ideation.  In addition the examiner noted the 
veteran's Tourette's syndrome produce multiple tics which led 
to abnormal psychomotor functions.  The veteran reported 
being unemployed at the time and was laid off from work 
several times in the past.  He stated the job market for 
chemists was tough because jobs have ben outsourced to China.  
He was separated from his wife at the time and had a 12 year 
old daughter with her.

In a January 2006 VA examination, the veteran reported PTSD 
symptoms including avoidance of anything related to Vietnam, 
avoidance of July 4th fireworks, chronic insomnia, chronic 
irritability, always being on guard, intrusive thoughts, 
recurrent dreams and nightmares of Vietnam, occasional 
flashbacks of Vietnam, anxious of crowds, malls, supermarkets 
and traffic jams, social isolation, few friends and 
difficulty with concentration.  The veteran reported being 
employed part-time although he had had difficulty holding 
jobs in the past due to his "dealings with people."  He was 
separated from his wife at the time of this examination and 
stated that he is heading toward divorce.  He reported that 
he felt his wife had serious problems herself.  A mental 
status evaluation revealed anxiety, compulsive talking, good 
cognitive function, good insight and judgment, and 
depression.  He was oriented times three with no evidence of 
psychosis, suicidal ideation, homicidal ideation, auditory or 
visual hallucinations.  The veteran also described himself as 
being numb in all of his feelings from too much stress.  He 
was taking Sertraline and Mirtazapine at the time of this 
examination.  The examiner noted the veteran was markedly 
affected by his PTSD symptoms as well as reality stressors or 
marital and job problems.  He was assigned a GAF score of 45.

In a November 2007 VA examination, the veteran complained his 
PTSD symptoms worsened in the areas of insomnia, mood, 
irritability, and memories of Vietnam.  The examiner noted 
the veteran had avoidance behaviors from social activities 
and had maintained a low level of socialization.  The 
examiner also noted symptoms of increased arousal including 
chronic insomnia, dreams and nightmares of Vietnam, night 
sweating, restless sleeping, chronic irritability (unchanged 
and intense since the last evaluation), hypervigilance and an 
exaggerated startle response.  The veteran reported working 
as a consultant in labs for most of his adult life and 
described this work as "great."  A mental status evaluation 
revealed the veteran was neatly groomed and well dressed with 
clear speech, normal psychomotor functions, orientation to 
time, person and place, normal memory, above average 
intellectual functions, normal cognitive functions, low mood, 
anxious affect, brief unpredictable thoughts of suicide but 
no suicidal planning, chronic insomnia, nightmares and dreams 
of Vietnam, night sweating, poor appetite, low energy, low 
motivation and excellent insight and judgment.  He had no 
history of inappropriate behavior and no homicidal thoughts.  
The veteran also specifically denied that his disability 
interfered with his employment.  The examiner noted the 
veteran was able to maintain all of his basic activities of 
daily living in addition to personal hygiene.  The veteran 
was taking Sertraline and Mirtazapine at the time of this 
examination.  A GAF score of 42 was assigned.

In an October 2007 hearing before the RO, the veteran 
asserted he was entitled to a 70 percent evaluation for his 
service-connected PTSD.  He stated his work is affected by 
his PTSD symptoms because he has trouble working with others 
as there is a lot of conflict.  He also testified that in 
past employment he has had trouble with competing with others 
and when there are people working under him he can "fly off 
the handle."  He attributes his PTSD to holding him back 
from making more money at jobs with larger companies and 
instead he works at smaller companies where it is a strain to 
pay him a Ph. D. salary.  He also reports anxiety in social 
situations and with supervisors and irritability for which he 
has been passed up for promotions.  The veteran also 
testified that the recent events of September 11th and the 
Iraq and Afghanistan wars impacted his mood significantly.  
He reported that he and his wife were separated.  He also 
stated that his wife has rage attacks.  He maintains a 
relationship with his daughter.  The veteran was taking 
Zoloft for his depression.  He also reported seeing a private 
psychologist twice a month.

Based on the evidence of record, the Board finds that the 
veteran's PTSD symptoms do not more nearly approximate the 
criteria for an evaluation higher than 50 percent.  

While the record does reveal that the veteran tends to 
isolate, social impairment alone cannot form the basis for a 
higher evaluation.  38 C.F.R. § 4.126(b).  In addition, 
although irritability is reported, there is no evidence of 
any recent unprovoked irritability with periods of violence.  
The November 2007 VA examination notes moderately severe 
depression, however the objective findings reflect this has 
not affected the veteran's ability to function independently.  
Likewise, his complaints of anxiety do not reflect continuous 
panic impacting his ability to function independently.  While 
there is one mention of suicidal thoughts, suicidal ideation 
has been repeatedly denied, and there has never been a 
reported intent or plan.  Moreover, while he does recheck the 
locks, such does not rise to the level of an obsessional 
ritual which interferes with routine activities.  He has been 
described as neat and clean.  As for effective relationships, 
while he is in the process of divorcing, such is also due in 
part to his wife's erratic behavior, he has a good 
relationship with his child, and does attend church.  Any 
problems in this regard reflect difficulty in relationships, 
not an inability to establish and maintain such.  

The Board acknowledges the GAF scores ranging primarily from 
38 to 50 in the record.  However, the symptomatology 
described in those records such as decreased mood, impairment 
of concentration or abstract thinking, and difficulty with 
family and coworkers fall within the 50 percent rating 
criteria.  As noted above, evaluations are not assigned based 
solely upon GAF scores, and the symptomatology described in 
the record fails to more nearly approximate the criteria for 
a 70 percent rating at any point during the course of the 
appeal.

In addition, there is no evidence of an exceptional or 
unusual disability picture with related factors, such as 
marked interference with employment or frequent periods of 
hospitalization, so as to warrant referral of the case to 
appropriate VA officials for consideration of an extra 
schedular rating under 38 C.F.R. § 3.321(b)(1); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).  Here, the record does not 
reflect that the veteran has been hospitalized for his PTSD.  
In addition, the Board notes the January 2006 VA examination 
report noting the veteran was markedly affected by his PTSD.  
However, this interference was also attributed to marital 
problems and reality stressors, and it was noted that the 
veteran was unemployed at the time due to factors other than 
his PTSD, to include that his job was outsourced.  In 
addition, the veteran himself denied, in the November 2007 
examination, that his disability interfered with his 
employment.  Furthermore, in the November 2007 VA examination 
report, the veteran reported working as a lab consultant and 
described his work as "great."  Thus, referral for 
extraschedular consideration is not warranted.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

An initial evaluation in excess of 50 percent for PTSD is 
denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


